DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5 and 18 objected to because of the following informalities:  
In claim 5, line 2 , “wherein the feedback information indicates a second subset of network coding encoded packets of the of the first set of network coding encoded packets were received by the receiver” should be “wherein the feedback information indicates a second subset of network coding encoded packets of the first set of network coding encoded packets were received by the receiver”.  
In claim 18, line 2 , “wherein the feedback information indicates a second subset of network coding encoded packets of the of the first set of network coding encoded packets were received by the receiver” should be “wherein the feedback information indicates a second subset of network coding encoded packets of the first set of network coding encoded packets were received by the receiver”.  
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in col. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 14-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (WO2011113200A1) in view of Damola et al (US20150333874A1).

Regarding claim 1, Wu’200 discloses a transmitter for wireless communication (see, fig. 1 and 8, BS as source device broadcasts to destination devices (UEs) in cellular network, page 2 line 1-6, page 21 line 16-21), comprising: 
at least one processor (see, fig. 8, data processor (DP) 10A, page 21 line 22); and 
at least one memory (see, fig. 8, memory (MEM) 10B, page 21 line 22-23) communicatively coupled with the at least one processor and storing processor-readable code that, when executed by the at least one processor (see, fig. 8, data processor (DP) 10A, page 21 line 22), is configured to cause the transmitter (see, fig. 8, memory (MEM) 10B stores program (PROG) IOC to be executed by data processor (DP) 10A to enable the electronic device to operate with method, page 21 line 29 to page 22 line 2) to: 
generate a plurality of source packets (see, fig. 6 block 620, arranges a new batch of packets including retransmission packets, page 5 line 29-32); 
perform a first encoding operation on the plurality of source packets that generates a first set of network coding encoded packets (see, network encoded retransmitted packets in new batch and retransmission packets located sequentially before new packets in the new batch, page 5 line 29-page 6 line 5, page 6 line 2-5 and 15-17); 
broadcast the first set of network coding encoded packets for reception by a plurality of receivers (see, table 4, fig. 6 block 640, broadcasting the new batch of packets with the NCI to multiple UEs as first retransmission, page 10 line 22-26, page 21 line 4-5); 
receive, from the plurality of receivers, feedback information associated with the first set of network coding encoded packets (see, table 5, broadcasting receipt for several rounds of retransmission with feedback ACK/NACK table for the batch of packets from each destination device (UE), page 12 line 31-35, page 13 line 27-31), the feedback information indicating that a first subset of network coding encoded packets of the first set of network coding encoded packets were received by at least one of the plurality of receivers (see, table 5, feedback ACK/NACK table from each UE showing ACK for each received original packet/network coded packet, page 13 line 27-31), the feedback information further indicating that one or more receivers of the plurality of receivers (see, UEs as destination device, page 13 line 25) did not successfully recover all of the plurality of source packets (see, table 5, feedback ACK/NACK table from each UE showing NACK for each unsuccessfully received original packet/network coded packet, page 13 line 27-31); and 
broadcast a second set of network coding encoded packets for reception by at least the one or more receivers (see, table 5, fig. 1, multiple UEs, page 13 line 1-2) based on the feedback information (see, table 5, feedback ACK/NACK table for the batch of packets transmitted in the first retransmission, page 13 line 27-31) indicating that the one or more receivers did not successfully recover all of the plurality of source packets (see, table 4-5, fig. 6 block 640, several round of retransmission by broadcasting the next batch of packets with the NCI to multiple UEs as second retransmission and retransmission packets indicated by NACK to recover unreceived packets, page 2 line 13-23, page 10 line 22-26, page 13 line 27-31, page 21 line 4-5), the second set of network coding encoded packets including retransmission packets (see, fig. 5, second retransmission including retransmission packets (C1, C2 and C3  since RPNI=3 means there are 3 retransmission packets) and new packets, the only packet in second retransmission that including any network coding encoded packets of the first subset of network coding encoded packets being received/not received can only come from retransmission packet, page 18 line 25-28).
Wu’200 discloses all the claim limitations but fails to explicitly teach: 
retransmission packet not including any network coding encoded packets of the first subset of network coding encoded packets that were received by at least one of the plurality of receivers.

However Damola’874 from the same field of endeavor (see, fig. 1a-1b, transmitter broadcasts packets to UEs with retransmission using network coding, par 0005-0006) discloses: retransmission packet (see, packets P1 and P2 retransmitted by combining P1⊕P2, par 0005-0006) not including any network coding encoded packets of the first subset of network coding encoded packets that were received by at least one of the plurality of receivers (see, fig. 1b, P1 is lost by UE1 but received by UE2, and P2 is lost by UE2 but received by UE1, packets P1 and P2 retransmitted by combining P1⊕P2, therefore retransmitted packet doesn’t include P1 (received by UE2) and (P2 received by UE1), par 0005-0006. Noted, similarly in fig. 6 step 6, retransmission with combined encoded packet P1⊕P2⊕P3, therefore original packets p1, p2 and p3 are not in the retransmitted packet, par 0086).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the transmitter as taught by Damola’874 into that of Wu’200. The motivation would have been to solve the issue that traditional retransmission scheme ARQ is not efficient due to a large amount of retransmission data is resent when a large number of packets are lost for many receivers (par 0016-0017).

Regarding claim 2, Wu’200 discloses the transmitter of claim 1 (see, fig. 1 and 8, BS as source device broadcasts to destination devices (UEs) in cellular network, page 2 line 1-6, page 21 line 16-21), wherein the at least one memory (see, fig. 8, memory (MEM) 10B, page 21 line 22-23) further stores processor-readable code configured to cause the transmitter  (see, fig. 8, memory (MEM) 10B stores program (PROG) IOC to be executed by data processor (DP) 10A to enable the electronic device to operate with method, page 21 line 29 to page 22 line 2) to generate one or more network coding encoded packets (see, network coding encoded packets C1, C2 and C3, page 18 line 25-28) of the second set of network coding encoded packets (see, fig. 5 and table 10, retransmission packets in second retransmission by network coding packets in first round and therefore network coded on source packets as shown in fig. 5, page 18 line 25-28) based on performing a second encoding operation on the plurality of source packets (see, fig. 5, generates packets for second retransmission including new packets and retransmission packets (C1, C2 and C3 since RPNI=3 means there are 3 retransmission packets) by network coding on packets in first retransmission and therefore network coded on source packets as shown in fig. 5, page 18 line 25-28).

Regarding claim 3, Wu’200 discloses the transmitter of claim 1 (see, fig. 1 and 8, BS as source device broadcasts to destination devices (UEs) in cellular network, page 2 line 1-6, page 21 line 16-21), wherein the second set of network coding encoded packets (see, table 10 and fig. 5, C1-C3 (RPNI=3 means there are 3 retransmission packets being network coded), page 18 line 25-28) includes at least one network coding encoded packet from the first set of network coding encoded packets (see, fig. 5, C3= A6 as retransmission packets being network coded in first retransmission (packet 3 in fig. 4 of first retransmission), par page 18 line 25-28) and one or more additional network coding encoded packets (see, fig. 5, packet C2= B5+B7 as retransmission packets being network coded in second retransmission, par page 18 line 25-28), wherein the at least one network coding encoded packet from the first set of network coding encoded packets (see, fig. 5, C3= A6 as retransmission packets being network coded in first retransmission (packet 3 in fig. 4 of first retransmission), par page 18 line 25-28) was not indicated in the feedback information as being received by at least one of the plurality of receivers (see, table 10, fig. 5, UE2 indicates NACK for A6 as retransmission packets being network coded in first retransmission (packet 3 in fig. 4 of first retransmission) and C3=A6 in second retransmission, par page 18 line 25-28. Noted, fig. 4-5, B3=A6 considered as retransmitted network encoded packet by NCI for B6=A6 indicated in table 4, par page 6 line 2-5, page 18 line 25-28).

Regarding claim 4, Wu’200 discloses the transmitter of claim 1 (see, fig. 1 and 8, BS as source device broadcasts to destination devices (UEs) in cellular network, page 2 line 1-6, page 21 line 16-21), wherein the feedback information (see, table 10, ACK/NACK table, page 18 line 25-28) indicates one or more network coding encoded packets (see, table 10, retransmission packets B1-B3 are network coding encoded packets, page 18 line 25-28), of the first set of network coding encoded packets (see, table 10, retransmission packets B1-B3 being network coded in first retransmission, page 18 line 25-28), received by a receiver of the plurality of receivers (see, table 10, retransmission packets B1-B3 being network coded in first retransmission indicates ACK (successfully received) by UE1 or UE2, page 18 line 25-28).

Regarding claim 5, Wu’200 discloses the transmitter of claim 4 (see, fig. 1 and 8, BS as source device broadcasts to destination devices (UEs) in cellular network, page 2 line 1-6, page 21 line 16-21), wherein the feedback information (see, table 10, ACK/NACK table, page 18 line 25-28) indicates a second subset of network coding encoded packets (see, B1-B3 in first retransmission, page 18 line 25-28) of the of the first set of network coding encoded packets (see, B1-B3 in first retransmission, page 18 line 25-28) were received by the receiver (see, table 10, ACKs indicated by UE1 or UE2 for B1-B3 in first retransmission, page 18 line 25-28), and wherein the at least one memory (see, fig. 8, memory (MEM) 10B, page 21 line 22-23) further stores processor-readable code configured to cause the transmitter (see, fig. 8, memory (MEM) 10B stores program (PROG) IOC to be executed by data processor (DP) 10A to enable the electronic device to operate with method, page 21 line 29 to page 22 line 2) to: 
decode network coding encoded packets (see, table 10, decode B1=A1 ⊕ A3 with ACK, page 13 line 8-17) in the second subset of network coding encoded packets (see, B1-B3 in first retransmission, page 18 line 25-28) associated with the receiver (see, UE1, page 13 line 8-17) to identify a set of source packets successfully recovered by the receiver (see, table 10, UE1 network decodes B1 to derive their respective needed packet and sends back ACK, page 13 line 8-17), the set of source packets successfully recovered  (see, table 10,  A1 and A3 as source packets had been successfully decoded and response with ACK by UE1, page 13 line 8-17) by the receiver not including at least one source packet (see, table 10, A2 and A5 are not decoded successfully by B2= A2 ⊕ A5 and response with NACK, page 13 line 8-17) included in the plurality of source packets (see, A1-A8 as source packets, table 8) indicating that the receiver did not successfully decode the at least one source packet (see, table 10, UE1 network decodes B1 to derive their respective needed source packets A1 & A3 and sends back ACK, UE1 does not decoded successfully A2 or A5 by B2= A2 ⊕ A5 and response with NACK, page 13 line 8-17. Noted, If the retransmission packets are received correctly, then the destination devices correctly network decode the respective received retransmission packets, page 18 line 16-22).

Regarding claim 6, Wu’200 discloses the transmitter of claim 1 (see, fig. 1 and 8, BS as source device broadcasts to destination devices (UEs) in cellular network, page 2 line 1-6, page 21 line 16-21), wherein the feedback information (see, table 1, ACK/NACK table for 1st transmission, page 13 line 27-31) identifies one or more source packets (see,A6, table 5), from the plurality of source packets (see, A1-A8 as source packets, table 8), that were successfully decoded by a receiver of the plurality of receivers (see, table 4-5, UE2 reports ACK for B6=A6 after successfully decodes A6 with NCI, page 13 line 27-31. Noted, If the retransmission packets are received correctly, then the destination devices correctly network decode the respective received retransmission packets, page 18 line 16-22).

Regarding claim 7, Wu’200 discloses the transmitter of claim 6 (see, fig. 1 and 8, BS as source device broadcasts to destination devices (UEs) in cellular network, page 2 line 1-6, page 21 line 16-21).
Wu’200 discloses all the claim limitations but fails to explicitly teach: 
wherein the one or more source packets do not include at least one source packet included in the plurality of source packets, the feedback information indicating that the at least one source packet was not successfully decoded by the receiver based on the one or more source packets not including the at least one source packet included in the plurality of source packets.

However Damola’874 from the same field of endeavor (see, fig. 1a-1b, transmitter broadcasts packets to UEs with retransmission using network coding, par 0005-0006) discloses: wherein the one or more source packets (see, previously negatively acknowledged packets, par 0068) do not include at least one source packet included in the plurality of source packets (note, wireless transmitting device determines several sets of packets to be retransmitted when previously negatively acknowledged packets without receiving ACKs and/or NACKs, par 0068. Noted, previously negatively acknowledged packets without receiving ACKs and/or NACKs not included in the original set of source packets being transmitted), the feedback information (see, ACKs/NACKs from all receivers for each packet, par 0068) indicating that the at least one source packet was not successfully decoded by the receiver based on the one or more source packets not including the at least one source packet included in the plurality of source packets (see, wireless transmitting device determines several sets of packets to be retransmitted (considered as not successfully decoded) based on previously negatively acknowledged packets without receiving ACKs and/or NACKs, par 0068. Noted, previously negatively acknowledged packets without receiving ACKs and/or NACKs not included in the original set of source packets being transmitted).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the transmitter as taught by Damola’874 into that of Wu’200. The motivation would have been to solve the issue that traditional retransmission scheme ARQ is not efficient due to a large amount of retransmission data is resent when a large number of packets are lost for many receivers (par 0016-0017).

Regarding claim 8, Wu’200 discloses the transmitter of claim 1 (see, fig. 1 and 8, BS as source device broadcasts to destination devices (UEs) in cellular network, page 2 line 1-6, page 21 line 16-21), wherein the feedback information (see, table 10, ACK/NACK from each UE for each packet, page 13 line 8-17) indicates received network coding encoded packet of the first set of network coding encoded packets that were received by each of the plurality of receivers (see, table 10, B1=A1 ⊕ A3 with ACK from both UE1 and UE2, page 13 line 8-17), wherein the first subset of network coding encoded packets includes only network coding encoded packets that were received by each of the plurality of receivers (see, network coded packet B1=A1 ⊕ A3 with ACK from both UE1 and UE2, page 13 line 8-17).
Wu’200 discloses all the claim limitations but fails to explicitly teach: wherein the feedback information indicates received network coding encoded packets of the first set of network coding encoded packets that were received by each of the plurality of receivers, wherein the first subset of network coding encoded packets includes only network coding encoded packets that were received by each of the plurality of receivers.

However Damola’874 from the same field of endeavor (see, fig. 1a-1b, transmitter broadcasts packets to UEs with retransmission using network coding, par 0005-0006) discloses: wherein the feedback information (see, ACK and NACK from each receiver for each transmission or retransmission packet, par 0019-0020) indicates received network coding encoded packets of the first set of network coding encoded packets that were received by each of the plurality of receivers (see, retransmitting several sets of packets and each set of packets combined into one packet for retransmission (therefore several network coded packets corresponding to each set for retransmission), special case all receivers only lost one packet (therefore multiple network coded packets with each corresponding to one set for retransmission being received by all receiver), par 0051, 0060-0061, 0066, 0068), wherein the first subset of network coding encoded packets (see, multiple network coded packets with each corresponding to one set for retransmission being received by all receiver, par 0051, 0060-0061, 0066, 0068) includes only network coding encoded packets that were received by each of the plurality of receivers (Note, special case all receivers only lost one packet (therefore multiple network coded packets with each corresponding to one set for retransmission being received by all receiver), par 0051, 0060-0061, 0066, 0068).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the transmitter as taught by Damola’874 into that of Wu’200. The motivation would have been to solve the issue that traditional retransmission scheme ARQ is not efficient due to a large amount of retransmission data is resent when a large number of packets are lost for many receivers (par 0016-0017).

Regarding claim 9, Wu’200 discloses the transmitter of claim 1 (see, fig. 1 and 8, BS as source device broadcasts to destination devices (UEs) in cellular network, page 2 line 1-6, page 21 line 16-21), wherein the feedback information (see, table 10, ACK/NACK table, page 18 line 25-28) indicates received network coding encoded packets (see, table 9-10, received B1-B3 as network coded packets, page 17 line 2-10) of the first set of network coding encoded packets (see, table 9, B1-B3 are network coded packets as indicated by NCI (network coding indicator), page 17 line 2-10) that were received by at least one receiver of the plurality of receivers (see, table 9-10, B1-B3 are network coded packets as indicated by NCI (network coding indicator) are feedbacked with ACK (sign of received) from either UE1 or UE2 or both of UE1 and UE2, page 17 line 2-10 and page 18 line 25-28), wherein the first subset of network coding encoded packets (see, table 9-10, received B1-B3 as network coded packets, page 17 line 2-10) includes only network coding encoded packets that were received by at least one receiver of the plurality of receivers (see, table 9-10, B1-B3 are network coded packets as indicated by NCI (network coding indicator) are feedbacked with ACK (sign of received) from either UE1 or UE2 or both of UE1 and UE2, page 17 line 2-10 and page 18 line 25-28).

Regarding claim 10, Wu’200 discloses the transmitter of claim 1 (see, fig. 1 and 8, BS as source device broadcasts to destination devices (UEs) in cellular network, page 2 line 1-6, page 21 line 16-21), wherein the feedback information (see, table 1, ACK/NACK for 1st transmission, page 2 line 19-20) is first feedback information (see, table 1,UE1 and UE2 reports ACK/NACK for each original packet in 1st transmission, page 2 line 19-20), and wherein the at least one memory (see, fig. 8, memory (MEM) 10B, page 21 line 22-23) further stores processor-readable code configured to cause the transmitter  (see, fig. 8, memory (MEM) 10B stores program (PROG) IOC to be executed by data processor (DP) 10A to enable the electronic device to operate with method, page 21 line 29 to page 22 line 2) to: 
receive second feedback information (see, table 5, BS receives ACK/NACK, page 18 line 26-31) associated with the second set of network coding encoded packets (see, table 5, BS receives ACK/NACK for retranmisson (network coded) packets B1, B2 and B6, page 18 line 26-31. Noted, table 4 shows NCI for B1, B2 and B6), the second feedback information indicating that each of the plurality of receivers has successfully recovered all of the plurality of source packets (see, proposed solutions for this scenario can be also extended to the several rounds of retransmission until all packets are ACK, page 18, line 16-24); and 
cease generation of network coding encoded packets associated with the plurality of source packets (see, performing several rounds of retransmission until all packets are ACK by correctly network decoding the respective received retransmission packets (otherwise repeats another round including network coding retransmission packets and then broadcasting), page 18, line 16-24).

Regarding claim 11, Wu’200 discloses the transmitter of claim 1 (see, fig. 1 and 8, BS as source device broadcasts to destination devices (UEs) in cellular network, page 2 line 1-6, page 21 line 16-21), wherein a set of network coding parameters (see, TB size and OPNI, page 10 line 19-31) is configured on the transmitter and each receiver of the plurality of receivers (see, TB size and OPNI can be configured via a common channel just once prior to the NC adaptation, page 10 line 19-3), the set of network coding parameters including one or more parameters used to generate network coding encoded packets or to decode network coding encoded packets (see, NC indicator NCI and HARQ ID are located in the head field of respective packets or TB of the retransmission (and thus TB size and OPNI (Original Packet Number Indicator) are used), and NCI includes bit map for each packet indicating how the mapped original packet is combined in the NC (network coding) for the respective retransmission packet (and therefore used for encoding and decoding) using feedback HARQ, page 10 line 19-31).

Regarding claim 14, Wu’200 discloses a method of wireless communication performed by a transmitter (see, fig. 1 and 8, BS as source device broadcasts to destination devices (UEs) in cellular network, page 2 line 1-6, page 21 line 16-21), comprising: 
generating a plurality of source packets (see, fig. 6 block 620, arranges a new batch of packets including retransmission packets, page 5 line 29-32); 
performing a first encoding operation on the plurality of source packets that generates a first set of network coding encoded packets (see, network encoded retransmitted packets in new batch and retransmission packets located sequentially before new packets in the new batch, page 5 line 29-page 6 line 5, page 6 line 2-5 and 15-17); 
broadcasting the first set of network coding encoded packets for reception by a plurality of receivers (see, table 4, fig. 6 block 640, broadcasting the new batch of packets with the NCI to multiple UEs as first retransmission, page 10 line 22-26, page 21 line 4-5); 
receiving, from the plurality of receivers, feedback information associated with the first set of network coding encoded packets (see, table 5, broadcasting receipt for several rounds of retransmission with feedback ACK/NACK table for the batch of packets from each destination device (UE), page 12 line 31-35, page 13 line 27-31), the feedback information indicating that a first subset of network coding encoded packets of the first set of network coding encoded packets were received by at least one of the plurality of receivers (see, table 5, feedback ACK/NACK table from each UE showing ACK for each received original packet/network coded packet, page 13 line 27-31), the feedback information further indicating that one or more receivers of the plurality of receivers (see, UEs as destination device, page 13 line 25) did not successfully recover all of the plurality of source packets (see, table 5, feedback ACK/NACK table from each UE showing NACK for each unsuccessfully received original packet/network coded packet, page 13 line 27-31); and 
broadcasting a second set of network coding encoded packets for reception by at least the one or more receivers (see, table 5, fig. 1, multiple UEs, page 13 line 1-2) based on the feedback information (see, table 5, feedback ACK/NACK table for the batch of packets transmitted in the first retransmission, page 13 line 27-31) indicating that the one or more receivers did not successfully recover all of the plurality of source packets (see, table 4-5, fig. 6 block 640, several round of retransmission by broadcasting the next batch of packets with the NCI to multiple UEs as second retransmission and retransmission packets indicated by NACK to recover unreceived packets, page 2 line 13-23, page 10 line 22-26, page 13 line 27-31, page 21 line 4-5), the second set of network coding encoded packets including retransmission packets correlated to the first subset of network coding encoded packets that were received by at least one of the plurality of receivers (see, fig. 5, second retransmission including retransmission packets (C1, C2 and C3  since RPNI=3 means there are 3 retransmission packets) and new packets, the only packet in second retransmission that including any network coding encoded packets of the first subset of network coding encoded packets being received/not received can only come from retransmission packet, page 18 line 25-28).
Wu’200 discloses all the claim limitations but fails to explicitly teach: 
retransmission packet not including any network coding encoded packets of the first subset of network coding encoded packets that were received by at least one of the plurality of receivers.

However Damola’874 from the same field of endeavor (see, fig. 1a-1b, transmitter broadcasts packets to UEs with retransmission using network coding, par 0005-0006) discloses: retransmission packet (see, packets P1 and P2 retransmitted by combining P1⊕P2, par 0005-0006) not including any network coding encoded packets of the first subset of network coding encoded packets that were received by at least one of the plurality of receivers (see, fig. 1b, P1 is lost by UE1 but received by UE2, and P2 is lost by UE2 but received by UE1, packets P1 and P2 retransmitted by combining P1⊕P2, therefore retransmitted packet doesn’t include P1 (received by UE2) and (P2 received by UE1), par 0005-0006. Noted, similarly in fig. 6 step 6, retransmission with combined encoded packet P1⊕P2⊕P3, therefore original packets p1, p2 and p3 are not in the retransmitted packet, par 0086).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Damola’874 into that of Wu’200. The motivation would have been to solve the issue that traditional retransmission scheme ARQ is not efficient due to a large amount of retransmission data is resent when a large number of packets are lost for many receivers (par 0016-0017).

Regarding claim 15, Wu’200 discloses the method of claim 14 (see, fig. 1 and 8, BS as source device broadcasts to destination devices (UEs) in cellular network, page 2 line 1-6, page 21 line 16-21), further comprising generating one or more network coding encoded packets (see, network coding encoded packets C1, C2 and C3, page 18 line 25-28) of the second set of network coding encoded packets (see, fig. 5 and table 10, retransmission packets in second retransmission by network coding packets in first round and therefore network coded on source packets as shown in fig. 5, page 18 line 25-28) based on performing a second encoding operation on the plurality of source packets (see, fig. 5, generates packets for second retransmission including new packets and retransmission packets (C1, C2 and C3 since RPNI=3 means there are 3 retransmission packets) by network coding on packets in first retransmission and therefore network coded on source packets as shown in fig. 5, page 18 line 25-28).

Regarding claim 16, Wu’200 discloses the method of claim 14 (see, fig. 1 and 8, BS as source device broadcasts to destination devices (UEs) in cellular network, page 2 line 1-6, page 21 line 16-21), wherein the second set of network coding encoded packets (see, table 10 and fig. 5, C1-C3 (RPNI=3 means there are 3 retransmission packets being network coded), page 18 line 25-28) includes at least one network coding encoded packet from the first set of network coding encoded packets (see, fig. 5, C3= A6 as retransmission packets being network coded in first retransmission (packet 3 in fig. 4 of first retransmission), par page 18 line 25-28) and one or more additional network coding encoded packets (see, fig. 5, packet C2= B5+B7 as retransmission packets being network coded in second retransmission, par page 18 line 25-28), wherein the at least one network coding encoded packet from the first set of network coding encoded packets (see, fig. 5, C3= A6 as retransmission packets being network coded in first retransmission (packet 3 in fig. 4 of first retransmission), par page 18 line 25-28) was not indicated in the feedback information as being received by at least one of the plurality of receivers (see, table 10, fig. 5, UE2 indicates NACK for A6 as retransmission packets being network coded in first retransmission (packet 3 in fig. 4 of first retransmission) and C3=A6 in second retransmission, par page 18 line 25-28. Noted, fig. 4-5, B3=A6 considered as retransmitted network encoded packet by NCI for B6=A6 indicated in table 4, par page 6 line 2-5, page 18 line 25-28).


Regarding claim 17, Wu’200 discloses the method of claim 14 (see, fig. 1 and 8, BS as source device broadcasts to destination devices (UEs) in cellular network, page 2 line 1-6, page 21 line 16-21), wherein the feedback information (see, table 10, ACK/NACK table, page 18 line 25-28) indicates one or more network coding encoded packets (see, table 10, retransmission packets B1-B3 are network coding encoded packets, page 18 line 25-28), of the first set of network coding encoded packets (see, table 10, retransmission packets B1-B3 being network coded in first retransmission, page 18 line 25-28), received by a receiver of the plurality of receivers (see, table 10, retransmission packets B1-B3 being network coded in first retransmission indicates ACK (successfully received) by UE1 or UE2, page 18 line 25-28).

Regarding claim 18, Wu’200 discloses the method of claim 17 (see, fig. 1 and 8, BS as source device broadcasts to destination devices (UEs) in cellular network, page 2 line 1-6, page 21 line 16-21), wherein the feedback information (see, table 10, ACK/NACK table, page 18 line 25-28) indicates a second subset of network coding encoded packets (see, B1-B3 in first retransmission, page 18 line 25-28) of the of the first set of network coding encoded packets (see, B1-B3 in first retransmission, page 18 line 25-28) were received by the receiver (see, table 10, ACKs indicated by UE1 or UE2 for B1-B3 in first retransmission, page 18 line 25-28), the method further comprising: 
decoding network coding encoded packets (see, table 10, decode B1=A1 ⊕ A3 with ACK, page 13 line 8-17) in the second subset of network coding encoded packets (see, B1-B3 in first retransmission, page 18 line 25-28) associated with the receiver (see, UE1, page 13 line 8-17) to identify a set of source packets successfully recovered by the receiver (see, table 10, UE1 network decodes B1 to derive their respective needed packet and sends back ACK, page 13 line 8-17), the set of source packets successfully recovered  (see, table 10,  A1 and A3 as source packets had been successfully decoded and response with ACK by UE1, page 13 line 8-17) by the receiver not including at least one source packet (see, table 10, A2 and A5 are not decoded successfully by B2= A2 ⊕ A5 and response with NACK, page 13 line 8-17) included in the plurality of source packets (see, A1-A8 as source packets, table 8) indicating that the receiver did not successfully decode the at least one source packet (see, table 10, UE1 network decodes B1 to derive their respective needed source packets A1 & A3 and sends back ACK, UE1 does not decoded successfully A2 or A5 by B2= A2 ⊕ A5 and response with NACK, page 13 line 8-17. Noted, If the retransmission packets are received correctly, then the destination devices correctly network decode the respective received retransmission packets, page 18 line 16-22).

Regarding claim 19, Wu’200 discloses the method of claim 14 (see, fig. 1 and 8, BS as source device broadcasts to destination devices (UEs) in cellular network, page 2 line 1-6, page 21 line 16-21), wherein the feedback information (see, table 1, ACK/NACK table for 1st transmission, page 13 line 27-31) identifies one or more source packets (see,A6, table 5), from the plurality of source packets (see, A1-A8 as source packets, table 8), that were successfully decoded by a receiver of the plurality of receivers (see, table 4-5, UE2 reports ACK for B6=A6 after successfully decodes A6 with NCI, page 13 line 27-31. Noted, If the retransmission packets are received correctly, then the destination devices correctly network decode the respective received retransmission packets, page 18 line 16-22).

Regarding claim 20, Wu’200 discloses the method of claim 19 (see, fig. 1 and 8, BS as source device broadcasts to destination devices (UEs) in cellular network, page 2 line 1-6, page 21 line 16-21).
Wu’200 discloses all the claim limitations but fails to explicitly teach: 
wherein the one or more source packets do not include at least one source packet included in the plurality of source packets, the feedback information indicating that the at least one source packet was not successfully decoded by the receiver based on the one or more source packets not including the at least one source packet included in the plurality of source packets.

However Damola’874 from the same field of endeavor (see, fig. 1a-1b, transmitter broadcasts packets to UEs with retransmission using network coding, par 0005-0006) discloses: wherein the one or more source packets (see, previously negatively acknowledged packets, par 0068) do not include at least one source packet included in the plurality of source packets (note, wireless transmitting device determines several sets of packets to be retransmitted when previously negatively acknowledged packets without receiving ACKs and/or NACKs, par 0068. Noted, previously negatively acknowledged packets without receiving ACKs and/or NACKs not included in the original set of source packets being transmitted), the feedback information (see, ACKs/NACKs from all receivers for each packet, par 0068) indicating that the at least one source packet was not successfully decoded by the receiver based on the one or more source packets not including the at least one source packet included in the plurality of source packets (see, wireless transmitting device determines several sets of packets to be retransmitted (considered as not successfully decoded) based on previously negatively acknowledged packets without receiving ACKs and/or NACKs, par 0068. Noted, previously negatively acknowledged packets without receiving ACKs and/or NACKs not included in the original set of source packets being transmitted).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Damola’874 into that of Wu’200. The motivation would have been to solve the issue that traditional retransmission scheme ARQ is not efficient due to a large amount of retransmission data is resent when a large number of packets are lost for many receivers (par 0016-0017).

Regarding claim 21, Wu’200 discloses the method of claim 14 (see, fig. 1 and 8, BS as source device broadcasts to destination devices (UEs) in cellular network, page 2 line 1-6, page 21 line 16-21), wherein the feedback information (see, table 10, ACK/NACK from each UE for each packet, page 13 line 8-17) indicates received network coding encoded packet of the first set of network coding encoded packets that were received by each of the plurality of receivers (see, table 10, B1=A1 ⊕ A3 with ACK from both UE1 and UE2, page 13 line 8-17), wherein the first subset of network coding encoded packets includes only network coding encoded packets that were received by each of the plurality of receivers (see, network coded packet B1=A1 ⊕ A3 with ACK from both UE1 and UE2, page 13 line 8-17).
Wu’200 discloses all the claim limitations but fails to explicitly teach: wherein the feedback information indicates received network coding encoded packets of the first set of network coding encoded packets that were received by each of the plurality of receivers, wherein the first subset of network coding encoded packets includes only network coding encoded packets that were received by each of the plurality of receivers.

However Damola’874 from the same field of endeavor (see, fig. 1a-1b, transmitter broadcasts packets to UEs with retransmission using network coding, par 0005-0006) discloses: wherein the feedback information (see, ACK and NACK from each receiver for each transmission or retransmission packet, par 0019-0020) indicates received network coding encoded packets of the first set of network coding encoded packets that were received by each of the plurality of receivers (see, retransmitting several sets of packets and each set of packets combined into one packet for retransmission (therefore several network coded packets corresponding to each set for retransmission), special case all receivers only lost one packet (therefore multiple network coded packets with each corresponding to one set for retransmission being received by all receiver), par 0051, 0060-0061, 0066, 0068), wherein the first subset of network coding encoded packets (see, multiple network coded packets with each corresponding to one set for retransmission being received by all receiver, par 0051, 0060-0061, 0066, 0068) includes only network coding encoded packets that were received by each of the plurality of receivers (Note, special case all receivers only lost one packet (therefore multiple network coded packets with each corresponding to one set for retransmission being received by all receiver), par 0051, 0060-0061, 0066, 0068).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Damola’874 into that of Wu’200. The motivation would have been to solve the issue that traditional retransmission scheme ARQ is not efficient due to a large amount of retransmission data is resent when a large number of packets are lost for many receivers (par 0016-0017).

Regarding claim 22, Wu’200 discloses the method of claim 14 (see, fig. 1 and 8, BS as source device broadcasts to destination devices (UEs) in cellular network, page 2 line 1-6, page 21 line 16-21), wherein the feedback information (see, table 10, ACK/NACK table, page 18 line 25-28) indicates received network coding encoded packets (see, table 9-10, received B1-B3 as network coded packets, page 17 line 2-10) of the first set of network coding encoded packets (see, table 9, B1-B3 are network coded packets as indicated by NCI (network coding indicator), page 17 line 2-10) that were received by at least one receiver of the plurality of receivers (see, table 9-10, B1-B3 are network coded packets as indicated by NCI (network coding indicator) are feedbacked with ACK (sign of received) from either UE1 or UE2 or both of UE1 and UE2, page 17 line 2-10 and page 18 line 25-28), wherein the first subset of network coding encoded packets (see, table 9-10, received B1-B3 as network coded packets, page 17 line 2-10) includes only network coding encoded packets that were received by at least one receiver of the plurality of receivers (see, table 9-10, B1-B3 are network coded packets as indicated by NCI (network coding indicator) are feedbacked with ACK (sign of received) from either UE1 or UE2 or both of UE1 and UE2, page 17 line 2-10 and page 18 line 25-28).


Regarding claim 23, Wu’200 discloses the method of claim 14 (see, fig. 1 and 8, BS as source device broadcasts to destination devices (UEs) in cellular network, page 2 line 1-6, page 21 line 16-21),
wherein the feedback information (see, table 1, ACK/NACK for 1st transmission, page 2 line 19-20) is first feedback information (see, table 1,UE1 and UE2 reports ACK/NACK for each original packet in 1st transmission, page 2 line 19-20), and the method further comprises: 
receiving second feedback information (see, table 5, BS receives ACK/NACK, page 18 line 26-31) associated with the second set of network coding encoded packets (see, table 5, BS receives ACK/NACK for retranmisson (network coded) packets B1, B2 and B6, page 18 line 26-31. Noted, table 4 shows NCI for B1, B2 and B6), the second feedback information indicating that each of the plurality of receivers has successfully recovered all of the plurality of source packets (see, proposed solutions for this scenario can be also extended to the several rounds of retransmission until all packets are ACK, page 18, line 16-24); and 
ceasing generation of network coding encoded packets associated with the plurality of source packets (see, performing several rounds of retransmission until all packets are ACK by correctly network decoding the respective received retransmission packets (otherwise repeats another round including network coding retransmission packets and then broadcasting), page 18, line 16-24).

Regarding claim 24, Wu’200 discloses the method of claim 14 (see, fig. 1 and 8, BS as source device broadcasts to destination devices (UEs) in cellular network, page 2 line 1-6, page 21 line 16-21), wherein a set of network coding parameters (see, TB size and OPNI, page 10 line 19-31) is configured on the transmitter and each receiver of the plurality of receivers (see, TB size and OPNI can be configured via a common channel just once prior to the NC adaptation, page 10 line 19-3), the set of network coding parameters including one or more parameters used to generate network coding encoded packets or to decode network coding encoded packets (see, NC indicator NCI and HARQ ID are located in the head field of respective packets or TB of the retransmission (and thus TB size and OPNI (Original Packet Number Indicator) are used), and NCI includes bit map for each packet indicating how the mapped original packet is combined in the NC (network coding) for the respective retransmission packet (and therefore used for encoding and decoding) using feedback HARQ, page 10 line 19-31).

Claims 12, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Wu’200 in view of Damola’874 as applied to claim 1 above, and further in view of and Cella et al (US20200103894A1) and Wei et al (US20110051729A1).

Regarding claim 12, Wu’200 discloses the transmitter of claim 1 (see, fig. 1 and 8, BS as source device broadcasts to destination devices (UEs) in cellular network, page 2 line 1-6, page 21 line 16-21), wherein the at least one memory (see, fig. 8, memory (MEM) 10B, page 21 line 22-23) further stores processor-readable code configured to cause the transmitter  (see, fig. 8, memory (MEM) 10B stores program (PROG) IOC to be executed by data processor (DP) 10A to enable the electronic device to operate with method, page 21 line 29 to page 22 line 2) to. 
The combination of Wu’200 and Damola’874 discloses all the claim limitations but fails to explicitly teach:
receive a request for a new set of network coding parameters from a receiver of the plurality of receivers; and 
transmit an indication of the set of network coding parameters to the plurality of receivers based at least in part on the request for a new set of network coding parameters.

However Cella’894 from the same field of endeavor (see, FIGS. 1-5, industrial IoT data collection in mobile ad hoc network, par 0022-0023) discloses: 
receive a request for a new set of network coding parameters (see, network coding parameters, par 1801) from a receiver of the plurality of receivers (see, measured parameters relating to a transmission such as parameters of receiver and conditions of the network infrastructure, the conditions of the industrial environment, par 01801); and 
transmit network coding parameters to the plurality of receivers based at least in part on the request for a new set of network coding parameters (see, automatically selecting network coding parameters by machine learning system based on measured parameters relating to a transmission such as parameters of  receiver, the available network infrastructure components, the conditions of the network infrastructure, the conditions of the industrial environment, the configuration occur with iteration and feedback, par 1801. Noted, intelligent systems onboard those mobile devices and/or at a server in communication with those mobile devices over a network, par 0042).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the transmitter as taught by Cella’894 into that of Wu’200 modified by Damola’874. The motivation would have been to provide improved monitoring, control, and intelligent diagnosis of problems and intelligent optimization of operations in various heavy industrial environments (par 0013).
The combination of Wu’200, Damola’874 and Cella’894 discloses all the claim limitations but fails to explicitly teach: transmit an indication of the set of network coding parameters to the plurality of receivers.

However Wei’729 from the same field of endeavor (see, FIG. 1, transmitter node 10 and a receiver node 20 configured to communicate with each other applying wireless broadcast retransmission with network coding via network 40, par 0024) discloses: transmit an indication (see, index of nodebook, par 0005) of the set of network coding parameters to the plurality of receivers (Noted, transmitter node sends index of nodebook in broadcasting packets to receiving nodes, the index is used to identify a codebook to be used for generation of the coding coefficients, par 0005, 0025).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the transmitter as taught by Wei’729 into that of Wu’200 modified by Damola’874 and Cella’894. The motivation would have been to increase coding efficiency by providing network coding without significantly overhead increasing (par 0005).

Regarding claim 25, Wu’200 modified by Damola’874 discloses the method of claim 14 (see, fig. 1 and 8, BS as source device broadcasts to destination devices (UEs) in cellular network, page 2 line 1-6, page 21 line 16-21), further comprising.
 The combination of Wu’200 and Damola’874 discloses all the claim limitations but fails to explicitly teach:
receiving a request for a new set of network coding parameters from a receiver of the plurality of receivers; and 
transmitting an indication of the set of network coding parameters to the plurality of receivers based at least in part on the request for a new set of network coding parameters.

However Cella’894 from the same field of endeavor (see, FIGS. 1-5, industrial IoT data collection in mobile ad hoc network, par 0022-0023) discloses: 
receiving a request for a new set of network coding parameters (see, network coding parameters, par 1801) from a receiver of the plurality of receivers (see, measured parameters relating to a transmission such as parameters of receiver and conditions of the network infrastructure, the conditions of the industrial environment, par 01801); and 
transmitting network coding parameters to the plurality of receivers based at least in part on the request for a new set of network coding parameters (see, automatically selecting network coding parameters by machine learning system based on measured parameters relating to a transmission such as parameters of  receiver, the available network infrastructure components, the conditions of the network infrastructure, the conditions of the industrial environment, the configuration occur with iteration and feedback, par 1801. Noted, intelligent systems onboard those mobile devices and/or at a server in communication with those mobile devices over a network, par 0042).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the transmitter as taught by Cella’894 into that of Wu’200 modified by Damola’874. The motivation would have been to provide improved monitoring, control, and intelligent diagnosis of problems and intelligent optimization of operations in various heavy industrial environments (par 0013).
The combination of Wu’200, Damola’874 and Cella’894 discloses all the claim limitations but fails to explicitly teach: transmitting an indication of the set of network coding parameters to the plurality of receivers.

However Wei’729 from the same field of endeavor (see, FIG. 1, transmitter node 10 and a receiver node 20 configured to communicate with each other applying wireless broadcast retransmission with network coding via network 40, par 0024) discloses: transmitting an indication (see, index of nodebook, par 0005) of the set of network coding parameters to the plurality of receivers (Noted, transmitter node sends index of nodebook in broadcasting packets to receiving nodes, the index is used to identify a codebook to be used for generation of the coding coefficients, par 0005, 0025).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Wei’729 into that of Wu’200 modified by Damola’874 and Cella’894. The motivation would have been to increase coding efficiency by providing network coding without significantly overhead increasing (par 0005).

Claims 13 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wu’200 in view of Damola’874 as applied to claim 1 above, and further in view of Zhu et al (US20160119762A1).

Regarding claim 13, Wu’200 discloses the transmitter of claim 1 (see, fig. 1 and 8, BS as source device broadcasts to destination devices (UEs) in cellular network, page 2 line 1-6, page 21 line 16-21), wherein the feedback information (see, table 5, ACK/NACK reported, page 13 line 27-31) associated with a receiver of the plurality of receivers (see, table 5, ACK/NACK reported by UE1 and UE2 for each packet, page 13 line 27-31).
The combination of Wu’200 and Damola’874 discloses all the claim limitations but fails to explicitly teach: wherein the feedback information includes a channel state information (CSI) report associated with a receiver of the plurality of receivers.

However Zhu’762 from the same field of endeavor (see, fig. 1, LTE network architecture 100 including UEs, E-UTRAN, EPC, HSS and Operator's Internet Protocol (IP) Services, par 0005-0006) discloses: wherein the feedback information (see, ACK and CQI may be transmitted simultaneously as feedback, par 0162) includes a channel state information (CSI) report (see, CQI, par 0162) associated with a receiver of the plurality of receivers (see, ACK and CQI may be transmitted simultaneously as feedback from each UE of the UEs, par 0162).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the transmitter as taught by Zhu’762 into that of Wu’200 modified by Damola’874. The motivation would have been to provide efficient ACK/NACK resource utilization or more efficient eNB retransmission (par 0161).

Regarding claim 26, Wu’200 discloses the method of claim 14 (see, fig. 1 and 8, BS as source device broadcasts to destination devices (UEs) in cellular network, page 2 line 1-6, page 21 line 16-21), wherein the feedback information (see, table 5, ACK/NACK reported, page 13 line 27-31) associated with a receiver of the plurality of receivers (see, table 5, ACK/NACK reported by UE1 and UE2 for each packet, page 13 line 27-31).
The combination of Wu’200 and Damola’874 discloses all the claim limitations but fails to explicitly teach: wherein the feedback information includes a channel state information (CSI) report associated with a receiver of the plurality of receivers.

However Zhu’762 from the same field of endeavor (see, fig. 1, LTE network architecture 100 including UEs, E-UTRAN, EPC, HSS and Operator's Internet Protocol (IP) Services, par 0005-0006) discloses: wherein the feedback information (see, ACK and CQI may be transmitted simultaneously as feedback, par 0162) includes a channel state information (CSI) report (see, CQI, par 0162) associated with a receiver of the plurality of receivers (see, ACK and CQI may be transmitted simultaneously as feedback from each UE of the UEs, par 0162).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Zhu’762 into that of Wu’200 modified by Damola’874. The motivation would have been to provide efficient ACK/NACK resource utilization or more efficient eNB retransmission (par 0161).


Claims 27-28 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Wu’200 in view of Zhu et al (US20160119762A1).

Regarding claim 27, Wu’200 discloses a receiver for wireless communication (see, fig. 1 and 8, UE as one of destination devices to receive broadcasting packet from BS in cellular network, page 2 line 1-6, page 21 line 16-21), comprising
at least one processor (see, fig. 8, DP 12A in UE 12, page 21 line 29-30); and 
at least one memory (see, fig. 8, a MEM 12B in UE 12, page 21 line 29-30) communicatively coupled with the at least one processor (see, fig. 8, DP 12A in UE 12, page 21 line 29-30) and storing processor-readable code that, when executed by the at least one processor, is configured to cause the receiver (see, fig. 8, MEM 12B that stores a PROO 12C to be executed by DP 12A to enable the electronic device to operate with method, page 21 line 29 to page 22 line 2) to: 
receive a first set of network coding encoded packets broadcast for reception by a plurality of receivers including the receiver (see, table 4, fig. 6 block 640, UE1 among multiple UEs receive broadcasted the new batch of packets with the NCI as first retransmission, page 10 line 22-26, page 21 line 4-5), the first set of network coding encoded packets (see, network encoded retransmitted packets in new batch, page 5 line 29-page 6 line 5, page 6 line 2-5) being based on a first encoding operation performed on a plurality of source packets (see, network encoded retransmitted packets in new batch and retransmission packets located sequentially before new packets in the new batch, page 5 line 29-page 6 line 5, page 6 line 2-5 and 15-17); and 
transmit feedback information associated with the first set of network coding encoded packets (see, table 10, each UE of multiple UEs sends ACK/NACK as feedback for each packet in first round transmission, page 10 line 25-28).
Wu’200 discloses all the claim limitations but fails to explicitly teach: the feedback information including a channel state information (CSI) report to be used in association with selecting a modulation and coding scheme (MCS) or a coding rate to be used in association with performing a second encoding operation on the plurality of source packets to generate a second set of network coding encoded packets.

However Zhu’762 from the same field of endeavor (see, fig. 1, LTE network architecture 100 including UEs, E-UTRAN, EPC, HSS and Operator's Internet Protocol (IP) Services, par 0005-0006) discloses: the feedback information (see, ACK and CQI may be transmitted simultaneously as feedback, par 0162) including a channel state information (CSI) report (see, CQI in feedback, par 0162) to be used in association with selecting a modulation and coding scheme (MCS) (see, serving eNB takes into account CQI received from target UEs when determining an MCS for sending the multicast/broadcast data transmission, par 0158) or a coding rate to be used in association with performing a second encoding operation on the plurality of source packets (see, packets to be retransmitted, par 0161) to generate a second set of network coding encoded packets (see, serving eNB utilizes network coding ARQ (NC-ARQ) during retransmissions by combining multiple packets in each retransmission with considering ACK/NACK in feedback, serving eNB takes into account CQI in feedback received from target UEs when determining an MCS for sending the multicast/broadcast data transmission, par 0158, 0161. Noted, combining multiple packets into packet in each retransmission and therefore packets of retransmissions can be equated to second set of network coding encoded packets).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the receiver as taught by Zhu’762 into that of Wu’200. The motivation would have been to provide efficient ACK/NACK resource utilization or more efficient eNB retransmission (par 0161).

Regarding claim 28, Wu’200 discloses the receiver of claim 27 (see, fig. 1 and 8, UE as one of destination devices to receive broadcasting packet from BS in cellular network, page 2 line 1-6, page 21 line 16-21).
Wu’200 discloses all the claim limitations but fails to explicitly teach: wherein the CSI report is included in the feedback information based at least in part on the feedback information including a negative acknowledgment associated with at least one network coding encoded packet of the first set of network coding encoded packets.

However Zhu’762 from the same field of endeavor (see, fig. 1, LTE network architecture 100 including UEs, E-UTRAN, EPC, HSS and Operator's Internet Protocol (IP) Services, par 0005-0006) discloses: wherein the CSI report (see, CQI, par 0162) is included in the feedback information (see, NACK and CQI feedback together, par 0162) based at least in part on the feedback information (see, NACK and CQI feedback together, par 0162)  including a negative acknowledgment (see, NACK, par 0162) associated with at least one network coding encoded packet (see, NC-ARQ in eNB retransmission packets, par 0161) of the first set of network coding encoded packets (see, UEs send individual regular ACK/NACK together with CQI on a corresponding CQI resource for retransmission packets using NC-ARQ, par 0161-0162. Noted, one network coded (NC) packet for one retransmission, and therefore NC packets for retransmissions can be equated to first set of network coding encoded packets, par 0161).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the receiver as taught by Zhu’762 into that of Wu’200. The motivation would have been to provide efficient ACK/NACK resource utilization or more efficient eNB retransmission (par 0161).


Regarding claim 29, Wu’200 discloses a method of wireless communication performed by a receiver (see, fig. 1 and 8, UE as one of destination devices to receive broadcasting packets from BS in cellular network, page 2 line 1-6, page 21 line 16-21), comprising:
receiving a first set of network coding encoded packets broadcast for reception by a plurality of receivers including the receiver (see, table 4, fig. 6 block 640, UE1 among multiple UEs receive broadcasted the new batch of packets with the NCI as first retransmission, page 10 line 22-26, page 21 line 4-5), the first set of network coding encoded packets (see, network encoded retransmitted packets in new batch, page 5 line 29-page 6 line 5, page 6 line 2-5) being based on a first encoding operation performed on a plurality of source packets (see, network encoded retransmitted packets in new batch and retransmission packets located sequentially before new packets in the new batch, page 5 line 29-page 6 line 5, page 6 line 2-5 and 15-17); and 
transmitting feedback information associated with the first set of network coding encoded packets (see, table 10, each UE of multiple UEs sends ACK/NACK as feedback for each packet in first round transmission, page 10 line 25-28).
Wu’200 discloses all the claim limitations but fails to explicitly teach:  the feedback information including a channel state information (CSI) report to be used in association with selecting a modulation and coding scheme (MCS) or a coding rate to be used in association with performing a second encoding operation on the plurality of source packets to generate a second set of network coding encoded packets.

However Zhu’762 from the same field of endeavor (see, fig. 1, LTE network architecture 100 including UEs, E-UTRAN, EPC, HSS and Operator's Internet Protocol (IP) Services, par 0005-0006) discloses: the feedback information (see, ACK and CQI may be transmitted simultaneously as feedback, par 0162) including a channel state information (CSI) report (see, CQI in feedback, par 0162) to be used in association with selecting a modulation and coding scheme (MCS) (see, serving eNB takes into account CQI in feedback received from target UEs when determining an MCS for sending the multicast/broadcast data transmission, par 0158) or a coding rate to be used in association with performing a second encoding operation on the plurality of source packets (see, packets to be retransmitted, par 0161) to generate a second set of network coding encoded packets (see, serving eNB utilizes network coding ARQ (NC-ARQ) during retransmissions by combining multiple packets in each retransmission with considering ACK/NACK in feedback, serving eNB takes into account CQI in feedback received from target UEs when determining an MCS for sending the multicast/broadcast data transmission, par 0158, 0161. Noted, combining multiple packets into packet in each retransmission and therefore packets of retransmissions can be equated to second set of network coding encoded packets).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Zhu’762 into that of Wu’200. The motivation would have been to provide efficient ACK/NACK resource utilization or more efficient eNB retransmission (par 0161).

Regarding claim 30, Wu’200 discloses the method of claim 29 (see, fig. 1 and 8, UE as one of destination devices to receive broadcasting packets from BS in cellular network, page 2 line 1-6, page 21 line 16-21).
Wu’200 discloses all the claim limitations but fails to explicitly teach: wherein the CSI report is included in the feedback information based at least in part on the feedback information including a negative acknowledgment associated with at least one network coding encoded packet of the first set of network coding encoded packets.

However Zhu’762 from the same field of endeavor (see, fig. 1, LTE network architecture 100 including UEs, E-UTRAN, EPC, HSS and Operator's Internet Protocol (IP) Services, par 0005-0006) discloses: wherein the CSI report (see, CQI, par 0162) is included in the feedback information (see, NACK and CQI feedback together, par 0162) based at least in part on the feedback information (see, NACK and CQI feedback together, par 0162)  including a negative acknowledgment (see, NACK, par 0162) associated with at least one network coding encoded packet (see, NC-ARQ in eNB retransmission packets, par 0161) of the first set of network coding encoded packets (see, UEs send individual regular ACK/NACK together with CQI on a corresponding CQI resource for retransmission packets using NC-ARQ, par 0161-0162. Noted, one network coded (NC) packet for one retransmission, and therefore NC packets for retransmissions can be equated to first set of network coding encoded packets, par 0161).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Zhu’762 into that of Wu’200. The motivation would have been to provide efficient ACK/NACK resource utilization or more efficient eNB retransmission (par 0161).

Conclusion
   The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhou et al (US20140269486A1) discloses: provide link adaptation for network coding multicast/broadcast. Embodiments are especially suitable for multicasting/broadcasting via channels with different channel quality indicators (CQIs). In the conventional multicast/broadcast, a modulation coding scheme (MCS) for transmission a network coded data packet is selected according to the worst channel quality, which diminishes spectrum efficiency. Embodiments may thus provide improved spectrum efficiency (par 0045).  
 
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844. The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XUAN LU/Examiner, Art Unit 2473  


/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473